Case 0:20-cv-61912-DPG Document 18-1 Entered on FLSD Docket 10/15/2020 ° Page 1 of 1

AFFIDAVIT OF PROCESS SERVER

Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida

Larry Klayman Attorney: Larry Klayman, Esq.

Plaintiff(s), Klayman Law Group, P.A.
. ’ 2020 Pennsylvania Avenue, N.W., #800

Washington DC 20006

e257 322

VS.

Infowars, LLC, et al |
Defendant(s).

 

 

 

 

 

 

 

 

 

 

Case Number: CACE-20-007120

Legal documents received by Same Day Process Service, Inc. on 08/25/2020 at 8:23 AM to be served upon Roger
Stone at 1045 NE 18th Ave, Fort Lauderdale, FL 33304

I, Michael Meyer, swear and affirm that on August 27, 2020 at 4:15 PM, I did the following:

Personally Served Roger Stone the person listed as the intended recipient of the legal document with this Summons; ;
Complaint; Exhibits at 1045 NE 18th Ave , Fort Lauderdale, FL 33304.

Description of Person Accepting Service:
Sex: Male Age: 70 Height: 5ft9in-6ft0in Weight: 161-200 lbs Skin Color: Caucasian Hair Color: White

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

Sey -2E20

“Michael
Process

 
  
    

ame Day Process Service, Inc.
St., NW, 7th Floor
Washingté
(202)- 398-4200

info @samedayprocess.com

  

Internal Job ID:257322
a4,
